Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “a functionally enhanced stem cell or a cell preparation comprising the functionally enhanced adipose-derived stem cell,” however, the term “functionally enhance adipose-derived stem cell” doesn’t appear previously in the claim.  As the term “functionally enhance adipose-derived stem cell” doesn’t appear previously in the claim, there in insufficient antecedent basis for the phrase limitation “a functionally enhanced stem cell or a cell preparation comprising the functionally enhance adipose-derived stem cell.”  Clear antecedent basis would be given if the limitation were rewritten as “a functionally enhanced adipose-derived stem cell or a cell preparation comprising the functionally enhanced adipose-derived stem cell.”  Further, the phrase “administering a functional… the subject” doesn’t make grammatical sense because there is a preposition missing before “the subject.  The examiner recommends reciting  “administering a functional… to the subject.”  Such language makes grammatical sense.
Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10842876.  This is a statutory double patenting rejection.  Both instant claim 1 and patent claim 1 are directed to a method for treating an inflammatory disease in a subject in need thereof, comprising administering a functionally enhanced stem cell or a cell preparation comprising the functionally enhanced adipose-derived stem cell to the subject, wherein the functionally-enhanced adipose-derived stem cell comprises a statin-included nanoparticle comprising: a nanoparticle containing a bioabsorbable polymer; and a statin included in the nanoparticle, and wherein the statin-included nanoparticle is internalized within the adipose-derived stem cell.  The only difference between 

Notes and Comments
The closest prior art is US 20140154274 to Lombardo (IDS filed 10/21/2020).  Although Lombardo teaches a method of treating an inflammatory disease in a subject in need thereof, comprising administering a mesenchymal stem cell isolated from adipose tissue (a functionally enhanced stem cell or a cell preparation comprising the functionally enhanced adipose-derived stem cell) (paragraphs 14-23 and 39), it fails to teach or fairly suggest “wherein the functionally-enhanced adipose-derived stem cell comprises a statin-included nanoparticle comprising: a nanoparticle containing a bioabsorbable polymer; and a statin included in the nanoparticle, and wherein the statin-included nanoparticle is internalized within the adipose-derived stem cell.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618